 

 

sjrubenstein@me.com Steven J. Rubenstein 423-580-4610
502 River Street Chattanooga, TN 37405

 

 

 

 

 

UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF TENNESSEE

  

 

CHATTANOOGA DIVISION
Steven Rubenstein (“Rubenstein”),
PLAINTIFF ) oct 07 2018
v. Clerk, U. S. District Couft
Eastern District of Tennesdee

1. University of Tennessee (“UT” —
Named Officials, Official Capacity Only: )
a. Matthew Scoggins, General Counsel, Civil Action No. 1:19-CV-00189
b. Katrice Morgan, AU,
c. Wayne Davis, Interim Chancellor, UTK, Judge Mattice
d. Linda Martin, VP, Academic Affairs,
e. Mark Whorton, ED, UTS); )
2. Academy Cowards (“Cowards”—
Steve Salky and Co-Conspirators); )
3. Defendants 1 and 2 in Collusion;
4, American Academy of Actuaries (“Academy”):
5. Society of Actuaries (“Society”),
DEFENDANTS
PLAINTIFF’S (E.D. TENN. L. R. 7.1(d)) SURREPLY REGARDING DEVELOPMENTS—
PARTICULARLY, SETTLEMENT AND DISCOVERY—
SINCE FILING HIS OPPOSITION TO THE DEFENDANTS MOTION TO DISMISS [DOC. 27]

At Chattanooga

Magistrate Judge Lee

 

 

 

Plaintiff Steven Rubenstein (“Rubenstein”) had become so set on
being heard among the Defendants’ continued claims of his raising no
valid dispute—which he believes he finally and factually lifted beyond
doubt in his Opposition to the Defendants’ Motions to Dismiss [Doc.
27|—that he, unfortunately, fell into misstep regarding interim
developments, notably, settlement and discovery.

As for “settlement, all Rubenstein ever cared to do was to talk this

out. But that can go only so far. First, UT General Counsel Matthew

Case 1:19-cv-00189-HSM-SKL Document 31 Filed 10/07/19 Page 1of6 PagelD #: 159
Scoggins had not been willing to give Rubenstein the time of day, so to
speak. (See, for instance, the 03 Apr 2014 entry in “The Defendants
Have Been Obstructing Remedy Since 2012”—-which is both at the end
of Plaintiffs Motion for Relief from Dismissal of No. 1:16-cv-00475 [Doc.
46] and at the end of III. Statement of Claim, D. Facts of his Complaint
[Doc. 1] of No. 1:19-cv-00189—instructing then UT, Knoxville
Chancellor Cheek, “There is no need for you to respond to this”). Then, those
whom Rubenstein can identify only as the Academy Cowards still seem
bent on purging him entirely from the actuarial profession without
cause or semblance of an unbiased hearing. If the fact that he had not
yet filed his Opposition [Doc. 27] to the Motions to Dismiss somehow
excused the Defendants offering, in their combined Motion for Stay of
26(f) Report and Discovery [Doc. 24], their untruthful ground,

that (as with the numerous prior iterations of the complaints he has filed in this
and other courts), this latest pleading also fails to state a basis upon which relief
can be granted

Counsel for the actuarial Defendants, even after Rubenstein filed his

Opposition [Doc. 27], still states that

Plaintiff has filed an Opposition to that Motion that fails to respond to the
merits of Defendants’ arguments for dismiss.

-2-
Case 1:19-cv-00189-HSM-SKL Document 31 Filed 10/07/19 Page 2of6 PagelD #: 160
But contrary fact is (1) exhibited in the table of contents of Rubenstein’s

First Amended Complaint (Doc. 9, p. 2) in No. 1:16-cv-00475:

 

 

 

 

 

 

 

 

TABLE of CONTENTS page
|. CAUSES of ACTION _ 56
__B. Against DEFENDANTS the ACADEMY COWARDS (As ACs) a 87
-.Prelimiaries. Attorney Glico Rtivilege Bx ceptions: SQOTAVINE NIQIAHODS. waarseeerennedbares
He Wrongful Expulsion, Breaching Contract ‘1 sb

 

RRRAAA AAS We eee wee aa Shs hae a Shee Cee eaR pene LeRs ee aMEmiee en eeanner ns Lee ee OW ea

(2) articulated on the first page under D) ISSUES THE ACADEMY COWARDS
PRESENT, of his MEMORANDUM in OPPOSITION to the

DEFENDANTS’ MOTION to DISMISS that complaint [Doc. 31, p. 28]:

1) The Academy Cowards’ goal in this matter is to continue denying Plaintiff
Rubenstein meaningful access to the courts until applicable time limits run so
that they can make permanent their illegal expulsion of him from the American
Academy of Actuaries and from the Society of Actuaries....;

(3) indicated under 2. Main (but Not Only) Claim against the Cowards: Contract

Breach (page 13) of his Motion for Relief from Dismissal [Doc. 46]:

Rubenstein accordingly seeks, first, against the Cowards that his expulsions be
found null and void, as not in accord with law. (Doc. 9-1, page 69 points to
Academy and Society bylaws and other information.};

and, finally, (4) stated within scheme on pages 26-27 of his Opposition

to the Motions to Dismiss No. 1:19-cv-00189 [Doc. 31, pp. 26-26]:

1. Ina nutshell, the unbelievability (not even considering Fed. R. Civ. P. 11(b})
that Duval could have missed that Rubenstein did “state a claim” —centering on
the Academy Cowards illegally expelling him from the Academy and the Society

-3-
Case 1:19-cv-00189-HSM-SKL Document 31 Filed 10/07/19 Page 3o0f6 PagelD #: 161
without cause or process, especially considering that they had had AUSA Perry
Piper falsely prosecute him in trying—can lead to only one conclusion: she
calculatedly defrauded the Court into granting her Fed. R. Civ. P. 12(b)(6)
motion (as dissected on pages 15-21 of Rubenstein’s Motion for Relief from
Dismissal of No. 1:16-cv-00475 [Doc. 46, p. 15-21]) precisely because it would
be deemed “on the merits” and thereby preclude judicial review, which she
knew the expulsions could not withstand!

Rubenstein compares his, meanwhile, attitude throughout this by the
example of his 29 Dec 2014 email to Howard Phillips, the Actuarial
Board for Counseling and Discipline’s “investigator” in his case,

attached as Exhibit 1c. Central is its statement:

As recently as two weekends ago | emailed Wildsmith and Uccello (whom |
knew somewhat, too) yet again, just to drop this, and I’d drop the lawsuit.

[Doc. 9-7, p. 111].

As for “discovery,” Rubenstein believes that both sets of Defendants
know of his—in preparing for the wall he knew he would continue to
have to surmount—having laid out at least anything he could think of,
in his first amended complaint [Doc. 9] and what became its eight
exhibits [Docs. 9-1 — 9-8]. (Exhibits 2 [Doc. 46-2] and 3 [Doc. 46-3] to his
Motion for Relief from Dismissal [Doc. 46] update this somewhat.) The

only additional helpful information that Rubenstein can think of would

-4-
Case 1:19-cv-00189-HSM-SKL Document 31 Filed 10/07/19 Page 4of6 PagelD #: 162
amount to “admissions” themselves—which, however, he believes the

above-named evidence renders unnecessary.

While Rubenstein does not claim that his lateness in responding can
be totally excused, Counsel for the actuarial defendants knows well that
they simultaneously push in kind on related litigation which regards

the libel solely, and which Rubenstein aims to consolidate with this.

Finally, Rubenstein cannot locate the “ad hominem” attacks which
Counsel for the actuarial Defendants, in the footnote of his Reply in
Support of Motion to Dismiss [Doc. 30], attributes to him. Rather, any
and all such facts that Rubenstein has stated have been, again, stated

under penalty of perjury—in which he invites the Defendants to join.

Respectfully submitted on

(Bbzber) 2014

Date ,
him Lb emia
Steven J. Rubenstein

502 River Street

Chattanooga, TN 37405
sjrubenstein@me.com
423-580-4610

-5-
Case 1:19-cv-00189-HSM-SKL Document 31 Filed 10/07/19 Page 5of6 PagelD #: 163
APPENDIX X: THE ABCD RETURNS ONCE MORE YET AGAIN
Case No.

Subject: Peace

From: Steven Rubenstein <SJRubenstein@me.com>
Date: 12/29/2014 12:26 AM

To: Howard Phillips <amphesh@aol.com>

Howard,

The phrasing of this email will not be good. I simply don't have time to "tidy up" anything, for still so
desperately trying to catch up from what these people (the ones you wrote the report for) have done to my

life.

Whether you are aware or not, they are merely using your "report" as part of their fraud they have been
running against me for more than two years now, for which reason, I have barely glanced at it.

The reason I couldn't talk to you then is because, what they are doing is harassing me! So, though,
presumably you're being duped, too, I just couldn't take anymore. In fact, for awhile now, when I'd think
of your involvement, I'd want to "apologize" for their wastiing your time, too.

Tom Wildsmith used to be, perhaps, the nicest person I knew. That "they" (precisely who, will not reveal
their identities) pulled him into it says too much. (1)

As they know, I have my hands full with what the University of Tennessee (which was "my" university)
pulled on me, and, as recently as two weekends ago I emailed Wildsmith and Uccello (whom I knew
somewhat, too) yet again, just to drop this, and I'd drop the lawsuit. But it seems they think they're
invincible! All they're going to do is bring everyone else down, though. They have defrauded four
different governmental units against me, and I'm determined, that's not going to happen again!

(To end this note, (as they know), I have somewhat a bad nervous system, with the result that, if 1 (or
when) I see a response from you, I will “freak out" about opening it.)

Happy New Year -- to better times ahead,

Steve Rubenstein

P.S. According to Google Maps, Delray Beach is a 30-minute drive from where my maternal
grandparents retired, in the 1960s: Riviera Beach, on Singer Island.

CA Ne. l'14-CV-00/
Exhibit ic. a1
C1 page)

Lt

sjrubensteing@me.com Sieven J. Rubenstein 425-580-4610
- 199 -

 

CASE TIP A-OOLESHEMSRE BEguMent Sp EiSG LIGHTS Bags bore Bag dite! ha
